Citation Nr: 0200916	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  99-15 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from May 1962 to July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

The veteran was afforded a hearing before a Decision Review 
Officer at the RO in January 2001.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  PTSD has been diagnosed but the veteran did not have 
combat service, and there is no credible evidence of an in-
service stressor supporting the diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  38 
U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.304(f) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service personnel records reflect active 
service from May 1962 to July 1965.  Neither the veteran's  
DD 214 nor any other service personnel record indicates that 
he received any decoration or award indicative of his 
participation in combat.  His Air Force Form 7, Airman 
Military Record, shows that he served with the 6925th 
Security Group at Clark Air Base, the Philippines, from July 
1963 to March 1965.  Service medical records for reflect that 
the veteran received treatment at a dispensary at Danang Air 
Base in May, September and October 1964 and in January 1965.

VA medical records show that the veteran was diagnosed with 
PTSD in May 1991 and on subsequent occasions.  An August 2000 
statement from a psychologist at a VA Medical Center also 
reflects treatment of the veteran for PTSD.  

In response to the RO's request for details concerning his 
alleged service stressors, the veteran provided a statement 
in March 1999.  He reported that he had been assigned to 
Detachment 2, 6925th Security Squadron.  He indicated that an 
enemy attack had occurred at Danang Air Base in August 1964, 
and that a sniper attack had occurred at "Monkey Mountain" 
in February 1965.

In February 2000, the RO wrote to the United States Armed 
Services Center for Research of Unit Records (USASCRUR), 
asking for assistance in verifying the veteran's alleged 
stressors.  USASCRUR responded with an interim letter, noting 
that its function was to provide documented information in 
support of veterans' involvement in stressful incidents while 
serving in the military.  It emphasized that it did not 
provide stressors due to the impossibility of determining 
whom a veteran knew or what they personally witnessed.

The veteran appeared at a hearing before an RO Decision 
Review Officer in January 2001.  He testified that he had 
been assigned to the 6925th Security Group in the Philippines 
after his training as a radio intercept analyst.  He 
indicated that he was sent to Vietnam after the first 
incident at the Gulf of Tonkin in August 1964.  He stated 
that on his first day at Danang Air Base, there was action 
outside the building and his co-workers sent him out with a 
rifle.  He stated that he crawled back to the trailer after 
discharging all of his ammunition, but that he was not 
allowed back inside.  He testified that he left Danang after 
three or four months because an analyst was required at 
"Monkey Mountain."  He indicated that during a sniping 
incident, he was locked out of a bunker.

In May 2001, USASCRUR's response to the RO inquiry was 
received.  USASCRUR indicated that after extensive research 
of available historical data, it was unable to document the 
stressful incidents alleged by the veteran.  It noted that 
further research could be conducted on the veteran's 
submission of full names of casualties and of other units 
involved.  

The RO wrote to the veteran in July 2001, indicating that 
USASCRUR was unable to document the incidents claimed.  It 
stated that further research could be conducted if the 
veteran could provide more detailed information.  No response 
was received.

II.  Veteran's Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the issue on appeal are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO in 
October 2001.  The record reflects that the RO has obtained 
medical evidence showing that the veteran has been diagnosed 
as having PTSD.  In addition, the RO has undertaken all 
indicated development to verify the veteran's claimed 
stressors.  The record further reflects that the veteran has 
been informed of the requirements for establishing 
entitlement to service connection for PTSD, the evidence 
considered by the RO, the reasons for the RO's denial of the 
claim, and the additional information and evidence necessary 
to substantiate the claim.  In particular the Board notes 
that the RO has informed the veteran of the additional 
information required from him to enable the RO to undertake 
additional development in attempt to verify the claimed 
stressors.  He has failed to provide the requested 
information.  The veteran has not identified and the Board is 
not aware of any additional, available evidence or 
information which could be obtained to verify the veteran's 
alleged stressors.  Therefore, there is no additional action 
to be undertaken to comply with the VCAA or the implementing 
regulations.  

III.  Analysis

Entitlement to service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f). 

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

The record contains medical evidence showing that the veteran 
has been diagnosed with PTSD.  However, as discussed above, 
service connection for PTSD also requires a link between 
current symptoms and an in-service stressor and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The veteran's  DD 214 does not indicate that he 
received any decoration or award indicative of his 
participation in combat, and there is no other corroborating 
evidence of his participation in combat.  Therefore, as set 
forth above, the veteran's statements are not sufficient by 
themselves to establish that a claimed stressor occurred.  

The RO has been unable to verify any alleged stressor through 
service personnel records or the assistance of USASCRUR.  
Despite the RO's request for further, more detailed 
information, no such evidence has been received.  Therefore, 
additional research by USASCRUR cannot be undertaken.  In the 
absence of verification of combat service or of a stressor 
supporting the diagnosis of PTSD, the claim must be denied.



ORDER

Entitlement to service connection for PTSD is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

